Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Examiner notes that the amendment submitted 01/28/2022 has overcome all outstanding 112(a) rejections from the final rejection dated 10/29/2021. 
Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed towards a method for indirect additive manufacturing of an object constructed of boron carbide, silicon carbide, and free silicon, the method comprising: (i) producing a porous preform constructed of boron carbide and silicon carbide by an indirect ceramic additive manufacturing (ICAM) process in which particles of a powder mixture containing boron carbide and silicon carbide particles become bonded together with an organic binder to construct the porous preform, wherein said powder mixture comprises: a) boron carbide particles having a size of at least 5 microns and no more than 120 microns, and b) silicon carbide particles having a size of at least 50 microns and no more than 500 microns, wherein at least 80 vol% of the silicon carbide particles are larger than the boron carbide particles; and wherein the boron carbide and silicon carbide particles are 
The closest prior art is considered to be Kienzle et al. (US20200308063, hereinafter referred to as Kienzel) in view of Aroati et al. (Preparation of reaction bonded silicon carbide (RBSC) using boron carbide as an alternative source of carbon, hereinafter referred to as Aroati). 
Kienzel discloses green bodies containing silicon carbide and boron carbide (see Kienzle at [0024]) which are produced by 3D-printing (see Kienzel at the Abstract). Kienzel discloses that the original pores of the green body are filled with free silicon via silicon infiltration (see Kienzel at [0032]). However, Kienzel does not disclose or make obvious the infiltration is conducted under an atmosphere containing 1-5% hydrogen gas admixed with argon gas, therefore, claim 1 avoids Kienzel as prior art. 
Aroati is directed to a preparation of reaction bonded silicon carbide (RBSC) using boron carbide (see Aroati at the Title). However, Aroati does not disclose or make obvious  the infiltration is conducted under an atmosphere containing 1-5% hydrogen gas admixed with argon gas, therefore, claim 1 avoids Aroati as prior art. 
Therefore, Claim 1 is allowable. All claims not specifically addressed are allowed because they depend on an otherwise allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL E GROUP/Primary Examiner, Art Unit 1731